DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 21-26, 32, 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claims are broadly drawn to delivery agent comprising A/D immunostimulatory oligonucleotide with biological activity of IFNα or IL6 production comprising any one of SEQ ID NOs: 22, 56 or 58 and further comprising a nucleic acid of 10-100 bases long with at least one phosphorothioated nucleotide, such nucleic acid consisting of adenines or cytosines (polyA or polyC).
Instant claims encompass a wide variety of agents comprising A/D immunostimulatory oligonucleotide of any of SEQ ID NOs: 22, 56, 58 with a nucleic acid of 10-100 bases comprising phosphorothioated nucleotides and consisting of adenines or cytosines.
Specification though provides examples of only limited number of specific A/D oligonucleotides with claimed biological activity such as sequences in Table 1 (see Example 1), where immunostimulatory oligonucleotide comprising SEQ ID NO: 22 is of limited length, only 20 nucleotides, and SEQ ID NOs: 55-64 (see Example 2), where immunostimulatory oligonucleotides comprising SEQ ID NOs: 56 or 58 are of limited length, only 20 nucleotides. It is well known in the art that biological activity of immunostimulatory oligonucleotide depends on its length and other factors: for example, Vollmer et al (Advanced Drug Delivery Reviews, 2009, 61: 195-204, cited from IDS) teach that biological activity of A-type immunostimulatory oligonucleotides depends on their length and modifications (see first column on page 197). Therefore it is not clear that addition of a 10-100 bases long polyA or 
The genus of A/D oligonucleotides comprising SEQ ID NOs: 22, 56 or 58 is extremely wide and varied, therefore it is not clear which species of the genus wilI indeed possess biological activity of producing IFNα or IL6. There is no structure-function relationship shown to identify which oligonucleotides belong to the genus. 
One of the skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.
Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, several sequences as above are not sufficient to describe the claimed genus.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.
It is noted that limiting the length of A/D oligonucleotides in the claims to specific number of nucleotides is expected to overcome the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claim(s) 1-5, 21-26, 36, 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakurai et al (WO 2016/098832, claiming priority to 2014-253763, filed on December 16, 2014, of record. Document cited from machine translation).
Sakurai et al disclose a compound of SEQ ID NO: 1, (dA)4o-GGTGCATCGATGCAGGGGG, in which all 40 adenines of 5' attached polyA tail are phosphorothioated (see paragraph [0073]) and which comprises instant SEQ ID NO: 22 (shown in bold). The same compound with polyA tail, (dA)4o, attached to 3' end of oligonucleotide GGTGCATCGATGCAGGGGG is also disclosed (see paragraph [0073]). It is inherent that the oligonucleotide is dissolved in water as in Examples 2-3 (see paragraphs [0066-0075]), therefore composition of the oligonucleotide is inherently disclosed as well.
The oligonucleotide of SEQ ID NO: 1 and its modification satisfies structural requirements of instant claims 1-5, 21-26, 36, 37, therefore biological activity of the oligonucleotide of producing IFNα and IL-6 is expected to happen in the absence of evidence to the contrary. Further, it is noted that disclosed SEQ ID NO: 1 is essentially identical to instant SEQ ID NO: 1, with the only difference that disclosed SEQ ID NO: 1 has 5 G’s in positions 15-19, while instant SEQ ID NO: 1 has 6 G’s in positions 15-20. Instant SEQ ID NO: 1 is shown to have biological activity of producing IFNα and IL-6 (see instant specification Figure 1), further affirming that disclosed SEQ ID NO: 1, with only 1 nucleotide difference, is expected to possess the same biological activity.

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. 
Concerning written description rejection Applicant argues that specification discloses structure-function relationship of the claimed composition. In response it is noted that the rejection specifically addresses lack of written description in relation to length of immunostimulatory oligonucleotide and claimed functions. There is nothing in Applicant’s response addressing that issue. Limiting the length of immunostimulatory oligonucleotide to specific number of nucleotides is expected to overcome the rejection.
Previous 112, second, rejection is withdrawn in view of new amendments, arguments are moot.
Concerning 102 rejection Applicant argues that paragraph [0073] from Sakurai et al does not disclose the oligonucleotide in the absence of schizophyllan. In response the paragraph describes the process of formation of oligonucleotide/schizophyllan complex, therefore in the beginning both components of the complex are separate. Further the paragraph specifically states that both oligonucleotides disclosed are “synthetic products of Hokkaido System Science and purified by high performance liquid chromatography’, therefore clearly disclosing the oligonucleotide in the absence of schizophyllan. Further Applicant argues that Sakurai et al do not teach functional limitations as in instant claims of the oligonucleotide disclosed. In response the oligonucleotide taught by Sakurai et al is almost identical to oligonucleotide of SEQ ID NO: 1 from instant invention: the only difference that the oligonucleotide of Sakurai et al has 5 G’s in positions 15-19, and instant SEQ ID NO: 1 has 6 G’s in positions 15-20. Instant invention shows 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635